Title: To James Madison from William C. C. Claiborne, 24 April 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


24 April 1802, Natchez. On 18 Apr. received JM’s letter of 22 Feb. enclosing Dr. David Lattimore’s commission as a member of the legislative council of the Mississippi Territory; Lattimore, who has accepted the appointment, “unites to pure Republicanism, handsome Talents & an Honest Heart.” The “utmost harmony” exists between Americans and Spaniards at New Orleans. Supports the president’s proposal for a hospital at New Orleans, as Americans “often descend the Mississippi, at an unhealthy Season of the year, and many lives are lost at Orleans, for the want of attendance & comfortable Lodgings.” Believes the “difficulty & expence of procuring” deckhands for the voyage down the Mississippi River to New Orleans would “in a great measure, be remedied by the establishment of a convenient Hospital at Orleans, for the reception of Sick and disabled Americans.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:89–90.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:482.



   
   On 24 Feb. 1802 President Jefferson sent to Congress “information respecting the situation of our seamen and boatmen frequenting the port of New Orleans, and suffering there from sickness and the want of accommodation.” He suggested Congress might want to make “hospital provisions” at that port for U.S. seamen (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 191).


